12-4530-cv
         Jones v. City of N.Y. Agencies


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held
 2       at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3       York, on the 17th day of January, two thousand fourteen.
 4
 5       PRESENT:
 6                   DENNIS JACOBS,
 7                   RAYMOND J. LOHIER, JR.,
 8                   CHRISTOPHER F. DRONEY,
 9                               Circuit Judges.
10       _____________________________________
11
12       Robert Dillard Jones,
13
14                                        Plaintiff - Appellant,
15
16                         v.                                       12-4530-cv
17
18       City of New York Agencies, State of New York
19       Agencies,
20
21                                        Defendants - Appellees,
22                          and
23
24       Naziemul Safi, 1418-1422 Putnam Avenue Corp.,
25       Orange Realty Corp., Larry Farber, Todd Farber,
26       Gaynor & Gaynor, Esq., Josh Sapodines, Esq.,
27       Lazarowitz & Manganillo, P.C., Debcon Financial
28       Services, Inc., Kings County, Suffolk County,
29
30                               Defendants.
31       ______________________________________
 1   FOR APPELLANT:                 Robert Dillard Jones, pro se, Binghamton, New York.
 2
 3   FOR APPELLEES:                 Andrew G. Lipkin, for Michael A. Cardozo, Corporation Counsel
 4                                  of the City of New York, for Appellee City of New York
 5                                  Agencies.
 6
 7                                  David Lawrence III (Barbara D. Underwood, Solicitor General &
 8                                  Richard Dearing, Deputy Solicitor General), for Eric T.
 9                                  Schneiderman, Attorney General of the State of New York, for
10                                  Appellee State of New York Agencies.

11          Appeal from a judgment of the United States District Court for the Eastern District of

12   New York (Seybert, J.).

13          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

14   DECREED that the judgment of the district court be AFFIRMED.

15          Robert Dillard Jones, pro se, appeals the district court’s judgment dismissing his claims

16   on the grounds of res judicata, the Rooker-Feldman doctrine, and the applicable statute of

17   limitations. We assume the parties’ familiarity with the underlying facts, the procedural history

18   of the case, and the issues on appeal.

19          1. Rooker-Feldman. Under the Rooker-Feldman doctrine, federal courts lack

20   jurisdiction over “cases brought by state-court losers complaining of injuries caused by state-

21   court judgments rendered before the district court proceedings commenced and inviting district

22   court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

23   544 U.S. 280, 284 (2005). “Because Rooker-Feldman goes to subject-matter jurisdiction, we

24   review de novo the district court’s application of the doctrine.” Hoblock v. Albany Cnty. Bd. of

25   Elections, 422 F.3d 77, 83 (2d Cir. 2005).

26          A state court dismissed Jones’ claims as time-barred. The judgment was rendered, and

27   became final, prior to the commencement of the present action. And Jones invites the district

                                                     2
 1   court–and us–to reject that judgment. Therefore, to the extent Jones complains of injury from

 2   the state court’s decision, his claims are barred by the Rooker-Feldman doctrine.

3           2. Statute of Limitations. We review de novo the dismissal of claims under a statute of

4    limitations. See Novella v. Westchester Cnty., 661 F.3d 128, 143 (2d Cir. 2011). New York’s

5    general personal injury statute of limitations–three years–applies to § 1983 claims. See Owens v.

 6   Okure, 488 U.S. 235, 249-51 (1989). Jones complains of conduct that occurred in 1996 and

 7   1997, but he did not file the instant lawsuit until 2010. If he does, as the district court suggested,

 8   raise new § 1983 claims, they are untimely.

 9          3. Res Judicata. In any event, all of Jones’ claims, except any claims that he was injured

10   by the state court proceedings themselves, are barred by the doctrine of res judicata.

11          “We review a district court’s finding of res judicata de novo.” Hanrahan v. Riverhead

12   Nursing Home, 592 F.3d 367, 368 (2d Cir. 2010). Res judicata “bars later litigation if an earlier

13   decision was (1) a final judgment on the merits, (2) by a court of competent jurisdiction, (3) in a

14   case involving the same parties or their privies, and (4) involving the same cause of action.”

15   EDP Med. Computer Sys., Inc. v. United States, 480 F.3d 621, 624 (2d Cir. 2007) (internal

16   quotation marks and brackets omitted). “[I]t is the facts surrounding the transaction or

17   occurrence which operate to constitute the cause of action, not the legal theory upon which a

18   litigant relies.” Saud v. Bank of N.Y., 929 F.2d 916, 919 (2d Cir. 1991) (internal quotation marks

19   omitted). Jones’ federal complaint raises challenges to the same transaction or occurrence as his

20   state court action, and is, therefore, barred by res judicata.

21

22


                                                       3
1          We have considered all of Jones’ remaining arguments and conclude that they are

2   without merit. The judgment of the district court is hereby affirmed.

3                                                FOR THE COURT:
4                                                Catherine O’Hagan Wolfe, Clerk




                                                    4